Citation Nr: 1747498	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain prior to January 7, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for left knee strain prior to April 8, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for kidney stones prior to September 22, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to service connection for left ankle strain.

5.  Entitlement to service connection for right ankle strain.

6.  Entitlement to service connection for cervical strain, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 2007.  

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

When this case was last before the Board in August 2016, it was remanded for further development.

The issues of entitlement to increased ratings for left knee strain and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Prior to September 22, 2016, the Veteran's kidney stones was not productive of an occasional attack of colic, infection and did not require catheter drainage; thereafter , the Veteran's kidney stones are not productive of frequent colic attacks requiring catheter drainage nor recurrent stone formation requiring one or more of the following:  diet therapy; drug therapy; or invasive or non-invasive procedures more than twice a year.

2.  The Veteran has documented left ankle injuries during service; the Veteran's service records and VA treatment records do not show a continuity of symptomatology; on VA examination, a link between the later diagnosed left ankle condition and service has been ruled out.

3.  The Veteran has documented right ankle injuries during service; the Veteran's service records and VA treatment records do not show a continuity of symptomatology; on VA examination, a link between the later diagnosed right ankle condition and service has been ruled out.

4.  The competent evidence of record fails to show that the Veteran had a cervical spine disorder during service; a current cervical spine disorder is not etiologically linked to active duty service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior to September 22, 2016, and in excess of 10 percent thereafter for kidney stones have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2016).

2.   The criteria for service connection for left ankle strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right ankle strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a cervical strain have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in August 2007, September 2016, and December 2016.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted thorough medical examinations of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examinations report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.



II.  Increase Rating for Kidney Stones

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§4.1, 4.2, 4.41.  Consideration of the whole-recorded  history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A February 2008 rating decision granted service connection for status post kidney stones and assigned a non-compensable evaluation, effective from September 1, 2007.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  In November 2016, the RO granted an increased rating to 10 percent, effective from September 22, 2016.  

The Veteran's kidney stones are currently assigned a noncompensable evaluation for the period prior to September 22, 2016, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. §4.115b, Diagnostic Code 7509.

Under Diagnostic Code 7509, a 10 percent evaluation is assigned when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is contemplated for frequent attacks of colic, requiring catheter drainage.  A 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509; see also 38 C.F.R. § 4.115a  (setting forth the criteria for rating renal dysfunction from 0 to 100 percent).

Prior to September 22, 2016, the Veteran's medical records do not indicate he has had any colic attacks.  An ultrasound in June 2008 demonstrated cholelithiasis and the Veteran had at least 6 prominent stones.  An October 2009 VA treatment record reflects the Veteran passed a kidney stone.  The medical evidence of record documents that, while the Veteran has recurrent stone formations, he has never been prescribed a diet therapy or drug therapy, and he has not required surgery.  The Board notes there is a referral to a dietitian in an April 2009 VA treatment record, however, this referral is not related or associated with the Veteran's kidney stones condition.

On September 22, 2016, the Veteran was given a VA examination.  The examiner did not find any renal dysfunction.  The examiner did find a history of urolithiasis, or kidney calculi, which was last treated on July 16, 2015.  The Veteran has occasional attacks of colic and drinks 3 quarts of liquid a day due to urolithiasis.  There is no history of recurrent symptomatic urinary tract or kidney infections or kidney transplant or removal.  The examiner opined that the Veteran's condition does not impact his ability to work.

There is no competent probative evidence of record documenting during the appeal period that the Veteran's status post kidney stones are productive of frequent colic attacks requiring catheter drainage or recurrent stone formation requiring one or more of the following:  diet therapy; drug therapy; or invasive or non-invasive procedures more than twice a year.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to September 22, 2016, and thereafter for kidney stones must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.  Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there was a chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  
38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Certain disorders, to include arthritis, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

A.  Left Ankle Strain

The Board finds there is no competent basis in the record to warrant service connection.  Whereas the Veteran has a post-service left ankle condition by way of his diagnosed retro calcaneal spur and tendonitis, the condition still must be shown as incurred or aggravated in service.

The Veteran's service treatment records (STRs) note left ankle injuries in February 1986 and March 1992 while playing racquetball.  The STRs note pain relief was prescribed each time without further action.  There is no indication of residuals of left ankle sprains.  During the Veteran's separation exam in June 2007, the examiner found normal joints without swelling, erythema, or tenderness.  There are no specific complaints related to the left ankle in the separation exam.

In an August 2007 VA examination, the Veteran reported discomfort in both ankles for many years, recalling sprains in service while running.  He does not recall receiving a specific diagnosis for his ankle discomfort.  The Veteran reported that his ankles "give out," especially when walking on uneven ground, and they "turn in" when he is running.  No flare ups were reported.  He treats the pain with Motrin as needed, which helps.  Upon examination, the examiner did not find any swelling or deformity in the joint.  The Veteran had a range of motion of 10 degrees of dorsiflexion without pain, plantar flexion of 45 degrees without pain, 20 degrees of eversion without pain, 30 degrees of inversion with popping and pain in the last 10 degrees, and no additional limitations with repetitive motion.  The examiner did not diagnose a condition for the left ankle.  In a January 2008 addendum, the examiner stated that because it is not unusual for a person over 50 years old to have aches and pain with the range of motions of joints, the Veteran's range of motion is normal for his age.  No opinion for service connection was provided as the examiner did not find a current disability of the left ankle.

In a September 2016 VA examination, the Veteran reported left ankle issues once every other week.  He reported functional loss, such as limited twisting and turning, reaching out in front, bending to tie shoes, squatting, standing and sitting.  Upon examination, the examiner recorded a range of motion of 20 degrees of dorsiflexion and 25 degrees of plantar flexion.  The plantar flexion range of motion is limited by pain.  There is also pain on weight bearing.  The Veteran is able to perform repetitive use testing and does not suffer additional loss of function or range of motion after three repetitions.  The examiner could not give an assessment of repetitive use over time and flare ups without mere speculation.  Muscle strength was normal without atrophy and no ankylosis or instability was found.  The Veteran regularly wears braces on his ankles.  Imaging studies found a retro calcaneal spur on the left ankle.  Based on the examination, the examiner also diagnosed tendonitis.

The examiner opined that the Veteran's left ankle sprain was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner observed there is no chronic diagnosis of the ankles and VA treatment records are silent for chronic ankle sprains.  Therefore, the examiner found there is no nexus between the past ankle sprains and the current diagnosis.

The Board finds the September 2016 VA examination is supported by a sufficiently well-stated rationale, and has probative value.  Guerrieri v. Brown, 4 Vet. App. 467 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  There is no contrary medical evidence or opinion.  

The Veteran's statements of having sustained injuries in service are considered competent, credible, and taken into account.  The Board recognizes that, generally speaking, qualified medical professionals are competent to opine on causation.  That, however, is not the exclusive role of a medical expert when there are factors which lend competence to the claimant's own observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran's injuries in service not included in his treatment records, while accepted as credible, does not on their own definitively prove in-service incurrence of later claimed disorder, including without recurrence.  Rather, given the limited documentation and the interval between in-service injuries, the opinion of the VA examiner is accorded significant and ultimately the most probative weight.

For these reasons, the claim for a left ankle strain is denied.  The preponderance of the evidence here is unfavorable, and therefore the VA's benefit-of-the-doubt doctrine is not for consideration.

B.  Right Ankle Strain

The Board finds there is no competent basis in the record to warrant service connection.  Whereas the Veteran has a post-service right ankle condition by way of his diagnosed retro calcaneal spur malleoli and tendonitis, the condition still must be shown as incurred or aggravated in service.

The Veteran's STRs note right ankle injuries in February 1986 and March 1992 while playing racquetball and in August 1992 while walking in a hall.  The STRs note pain relief was prescribed each time without further action.  There is no indication of residuals of right ankle sprains.  During the Veteran's separation exam in June 2007, the examiner found normal joints without swelling, erythema, or tenderness.  There are no specific complaints related to the right ankle in the separation exam.

At the time of an August 2007 VA examination, the Veteran reported discomfort in both ankles for many years, recalling sprains in service while running.  He does not recall receiving a specific diagnosis for his ankle discomfort.  The Veteran reported that his ankles "give out," especially when walking on uneven ground, and they "turn in" when he is running.  No flare ups reported.  He treats the pain with Motrin as needed, which helps.  Upon examination, the examiner did not find any swelling or deformity in the joint.  The Veteran had a range of motion of 10 degrees of dorsiflexion without pain, plantar flexion of 45 degrees without pain, 20 degrees of eversion without pain, 20 degrees of inversion with pain in reaching 30 degrees, and no additional limitations with repetitive motion.  The examiner did not diagnose a condition for the right ankle.  In a January 2008 addendum, the examiner stated that because it is not unusual for a person over 50 years old to have aches and pain with the range of motions of joints, the Veteran's range of motion is normal for his age.  No opinion for service connection was provided as the examiner did not find a current disability of the right ankle.

At the time of a September 2016 VA examination, the Veteran reported turning his right ankle 3 times, especially on uneven pavement, and feeling a sharp pain.  He reported functional loss, such as limited twisting and turning, reaching out in front, bending to tie shoes, squatting, standing and sitting.  Upon examination, the examiner found a range of motion of 20 degrees of dorsiflexion and 20 degrees of plantar flexion.  The plantar flexion range of motion is limited by pain.  There is also pain on weight bearing.  The Veteran is able to perform repetitive use testing and does not suffer additional loss of function or range of motion after three repetitions.  The examiner could not give an assessment of repetitive use over time and flare ups without mere speculation.  Muscle strength was normal without atrophy and no ankylosis or instability.  The Veteran regularly wears braces on his ankles.  Imaging studies found a retro calcaneal spur with a small osteophyte of the tip of the plantar flexion malleoli with minimal degenerative changes on the right ankle.  Based on the examination, the examiner also diagnosed tendonitis.

The examiner opined that the Veteran's right ankle sprain was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner notes there is no chronic diagnosis of the ankles; VA treatment records are silent for chronic ankle sprains.  Therefore, there is no nexus between the past ankle sprains and the current diagnosis.

The Board finds the September 2016 VA examination is supported by a sufficiently well-stated rationale, and has probative value.  Guerrieri, 4 Vet. App. at 470-471.  There is no contrary medical evidence or opinion.  Further observed, the Veteran's statements of having sustained injuries in service is considered competent, credible, and taken into account.  The Board recognizes that, generally speaking, qualified medical professionals are competent to opine on causation.  That, however, is not the exclusive role of a medical expert when there are factors which lend competence to the claimant's own observations.  Jandreau, 492 F.3d at 1376-1377.  Here, the Veteran's injuries in service not included in his treatment records, while accepted as credible, does not on their own definitively prove in-service incurrence of later claimed disorder, including without recurrence.  Rather, given the limited documentation and the interval between in-service injuries, the opinion of the VA examiner is accorded significant and ultimately the most probative weight.

For these reasons, the claim for a right ankle strain is denied.  The preponderance of the evidence here is unfavorable, and therefore the VA's benefit-of-the-doubt doctrine is not for consideration.

C.  Cervical Strain

The Board finds there is no competent basis in the record to warrant service connection.  Whereas the Veteran has a post-service diagnosis for degenerative arthritis of the cervical spine, the condition still must be shown as incurred or aggravated in service.  Furthermore, there is no medical evidence to support service connection as secondary to any of the Veteran's service-connected disabilities to include bilateral shoulder strain.

The STRs show the Veteran complained of neck pain in October 1989.  The treatment notes indicate muscle tension that is worse in the morning when the Veteran awakened.  The pain is nonradiating and there is no history of trauma, no headache or fever, and no paraspinous tenderness.  The examiner prescribed Motrin and to follow up in 2 to 3 weeks.  There is no evidence of subsequent neck pain or residuals in the STRs.

At the time of an August 2007 VA examination, the Veteran reported that his neck feels sore.  The examiner did not find any muscle spasms in the neck.  The Veteran's range of motion was 30 degrees of flexion with mild discomfort, 30 degrees of extension with mild discomfort in the last 10 degrees, 30 degrees of bilateral lateral flexion, and 50 degrees of bilateral rotation.  There were no additional limitations with repetitive motion.  The Veteran's reflexes and strength in both arms were normal.  The examiner did not diagnose a neck or cervical spine condition.  In a January 2008 addendum, the examiner stated she considered the Veteran's cervical range of motion normal for the Veteran's age because it is not unusual for a person over 50 to have aches and pain with the neck's range of motion.  No opinion for service connection was provided as the examiner did not find a current disability of the cervical spine.

At the time of a September 2016 VA examination, the Veteran reported neck pain and shoulder pain at the base of the neck every day.  He also reported limits on turning his neck to the right while driving and turning his upper body.  The Veteran's range of motion was found to be 0 to 40 degrees of forward flexion, 40 to 40 degrees of extension, 0 to 30 degrees of right lateral flexion, 0 to 40 degrees left lateral flexion, 0 to 50 degrees of right lateral rotation, and 0 to 55 degrees of left lateral rotation.  The examiner found that pain contributes to functional loss, but there is no pain on weight bearing.  The examiner noted she could not assess the Veteran's functional ability limits from flare ups and repetitive use without mere speculation.  There is no muscle spasm, localized tenderness, or guarding resulting in an abnormal gait or abnormal spinal contour.  The Veteran's muscle strength is normal, there is no muscle atrophy, reflexes are normal, sensory exam was normal, there is no radiculopathy, no ankylosis, or no intervertebral disc syndrome.  Imaging studies show arthritis of the cervical spine.  The examiner found the Veteran's condition impacts his ability to work as he is limited in turning his neck to the right while driving and cannot lift heavy objects.

In a December 2016 addendum opinion, the examiner opined that the cervical spine condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner stated that the Veteran's degenerative disc disease of the cervical spine was first diagnosed at the September 2016 VA examination; he did not have the condition in service, he does not have a chronic disability, and he did not have a diagnosis related to service.  According to medical literature on degenerative disc disease, the most common cause of degenerative disc disease is aging.  Degeneration refers to the natural aging process of the spine.  The spine is responsible for supporting the body, allowing movement and bending and giving the body posture, but slowly deteriorates over time.  Other factors include obesity, alcohol use, strenuous activity, injury, and a sedentary lifestyle.

In the September 2016 examination, the examiner opined that the Veteran's cervical spine condition is less likely than not proximately due to or the result of the Veteran's service-connected bilateral shoulder strain disability.  The examiner stated that, to date, a cause and effect relationship between the shoulder strains and degenerative disc disease has not been established by the preponderance of medical literature.

In the September 2016 VA examination, the examiner determined the baseline level of severity of the cervical spine condition to be degenerative disc disease of the cervical spine as determined by the x-ray reviewed on September 22, 2016.  In a December 2016 addendum, the examiner expanded on this, stating that the medical evidence does not show that the Veteran's cervical spine condition has worsened due to his service-connected bilateral shoulder strain disability.  The examiner reiterated that the medical literature states that degenerative disc disease is most commonly caused by the natural aging process, and therefore not aggravated by the service-connected bilateral shoulder strain disability.

For these reasons, the claim for a cervical strain is denied.  The preponderance of the evidence here is unfavorable, and therefore the VA's benefit-of-the-doubt doctrine is not for consideration.


ORDER

An initial compensable disability rating for kidney stones prior to September 22, 2016, and in excess of 10 percent thereafter is denied.

Service connection for left ankle strain is denied.

Service connection for right ankle strain is denied.

Service connection for cervical strain, to include as secondary to service-connected disabilities, is denied.



REMAND

Another remand is required in this case for the issues of increased ratings for the lumbar strain and the left knee strain on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there are complete records upon which to decide the claims so that the Veteran is afforded every possible consideration.

In a 2016 VA examination, when addressing the knee and back disabilities, the examiner stated that she could not assess whether pain, weakness, fatigue, or incoordination significantly limited functional ability during flare-ups because the examination was not conducted during a flare-up.

In Sharp v. Shulkin, No. 16-1385, 2017 Vet. App. LEXIS 1266, the United States Court of Appeals for Veterans Claims explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Therefore, the Board finds that the VA examination reports are inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his lumbar strain and left knee strain that are not currently of record.  All records/responses must be associated with the electronic claims file.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current nature and severity of the lumbar strain.  Provide the Veteran's claims file, including a copy of this REMAND, to the examiner for review.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  If the examiner cannot provide this opinion without resort to speculation this must be based on a limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  

A complete rationale for any opinion expressed must be provided.

3.  After completing the development to the extent possible set out in paragraph 1 above, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current nature and severity of the left knee strain.  Provide the Veteran's claims file, including a copy of this REMAND, to the examiner for review.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and the paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  .  If the examiner cannot provide this opinion without resort to speculation this must be based on a limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

A complete rationale for any opinion expressed must be provided.

4.  Then, readjudicate the claims.  If any benefit sought on appeals remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


